                                                                                                              r ii., it.:;. LJ
                                                                                                                  ., . i ;.    "

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I of I



                                    UNITED STATES DISTRICT CO                                                 MAR 0.4 2019
                                                                                                       '•                                  ~.1\\
                                               SOUTHERN DISTRICT OF CALIFORNIA                        . CLERK u s !Jii'}T"llCT COURT
                                                                                                     SOUTHERN D1$!Fl1Cl :.Jf CALIFORNIA
                     United States of America                                JUDGMENT               """"""".._......M.INAL      JEi>UTY
                                     v.

                       Daniel. Silva-Alvarado                                CaseNumber: 3:19-mj-21067 ~1MI

                                                                             Jesus Mosqueda
                                                                             Defendant's Attorney


REGISTRATION NO. 83577298
THE DEFENDANT:
 ISi pleaded guilty to count( s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                           Count Number(s)
8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count( s)      ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
impn··. s·. oned for a term';[_
                              ~IME SERVED                                D                                         days

 ISi Assessment: $10 WAIVED ISi Fine: WAIVED
 ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, March 1, 2019
                                                                          Date of Imposition of Sentence


Received     ~~-'.,L-~~~~~-

             DUSM                                                         HONORABLE LINDA LOPEZ
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                           3:19-mj-21067
